DETAILED ACTION
Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 2-5 are directed to the abstract idea of a method for evaluating video to ensure appropriateness for children, wherein each video evaluation computer being monitored by a human being, wherein said plurality of video evaluation computers are located in an office space so that each human being is monitored by a supervisor to verify that the human being is focusing on the videos presented to the human being on said video evaluation computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The December 2014 Interim Eligibility Guidance, and subsequent updates, requires a three step analysis to determine if the claims are directed to a judicial exception that is not “significantly more.”  Step 1 asks whether the claims are directed to one of the four statutory categories of invention.  Step 2A requires the determination of whether the claims are directed to a judicially recognized exception.  Step 2B determines whether the claims recite additional elements that amount to significantly more than the judicial exception.
Step 1:
Claims 2, 5 are directed to a method, claims 2-5 are directed to a method for evaluating video to ensure appropriateness for children, wherein each video evaluation computer being monitored by a human being, wherein said plurality of video evaluation computers are located in an office space so that each human being is monitored by a supervisor to verify that the human being is focusing on the videos presented to the human being on said video evaluation computer.   Therefore, the claims fall under statutory categories (process, machine and manufacture) of invention.
Step 2A:
Claim 2, 5 is directed to an abstract idea.  The following limitations of method claim 2, 5 recite an abstract idea:
“a method for evaluating video to ensure appropriateness for children, wherein each video evaluation computer being monitored by a human being, wherein said plurality of video evaluation computers are located in an office space so that each human being is monitored by a supervisor to verify that the human being is focusing on the videos presented to the human being on said video evaluation computer”.

The claimed limitation clarifies the environment of the inventive concept (ex: a method for evaluating video), or functionally add steps that can be performed mentally or by a human and/or add insignificant extra solution activity.  However, the additional claim language does not transform the inventive concept recited in independent method claim 2, 5, from an abstract idea of itself.  Therefore, dependent claims 2, 5 are also directed to the judicial exception of an abstract idea of itself
In an analogous art, the Affinity Labs v. Amazon.com court addressed the first step’s inquiry into whether there was an inventive concept in a computer-implemented invention, stating “it is often helpful to ask whether the claims are directed to ‘an improvement in the functioning of a computer,’ or merely ‘adding conventional computer components to well-known business practices.’ Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1338 (Fed. Cir. 2016).”  The claims above, like the claims contemplated in Electric Power Group and Int. Vent. v. Cap One Bank ’382, are directed to the routine, conventional, and well-known techniques employed by the distributive video arts.
Claims 2, 5 recite features similar to those recited in Electric Power Group and Int. Vent. v. Cap One Bank ’382; therefore, the claims are directed to the abstract ideas discussed above.
Step 2B:
The additional claim limitations in claim 2, 5 having the unique hardware to perform the abstract ideas in bold, recite (for clarity and brevity, the claims not reciting additional hardware has not been duplicated here):

In Electric Power Group, the court stated:
[t]hough lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.

Under the Alice/Mayo framework, in order to qualify as “significantly more” than an abstract idea, the inventive concept must be a point of novelty sufficient to transform the idea into a patent eligible invention.  Claims 2, 5 of the instant application merely requires the inventive concept be implemented with conventional, generic technology.  The use of a computer does not (1) meaningfully limit the judicial exception, (2) improve another technology or technical field, (3) improve the functioning of a computer itself, or (4) add a limitation that is not well-understood, routine or unconventional activity in the art.  Employing well-known computer functions to execute the abstract idea recited in claim 2, 5 does not amount to significantly more than the judicial exception.  
The claimed invention is directed to well-understood, routine, conventional activity.  See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).  The following evidence is proffered to show the claim elements are well-understood, routine, and conventional.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maigret et al. (US 2008/0109306) in view of Agarwal et al. (US 2005/0251399), and further in view of Alterman (US 2006/0045473).

Claim 1, Maigret teaches a method for evaluating video to ensure appropriateness for children, said method comprising the steps of:
A.    utilizing a video submission computer to upload unevaluated video to a video evaluation and display website installed on a server computer (i.e. content uploaded and reviewed by facilitator) (p. 0222),
B.    receiving said unevaluated video at said video evaluation and display website (i.e. videos requiring further review) (p. 0222),
C.    downloading said unevaluated video from said video evaluation and display website to a video evaluation computer (i.e. the system allows you to download the content for an action, this applies to the review process as well) (p. 0033, 0079, 0118, 01480222),
D.    utilizing a human being to view said unevaluated video for the purpose of evaluating said video to ensure appropriateness for children (i.e. further review) (p. 0222),
E.    utilizing a human being to evaluate said unevaluated video to determine if said unevaluated video is:
i.    approved video (i.e. appropriate) (p. 0222),
ii.    rejected video (i.e. not appropriate) (p. 0222), and
F.    transferring approved video to an approved video database if said unevaluated video is determined to be approved after said evaluation (i.e. tagged media database) (p. 0029, 0222),
G.    downloading said approved video to a video viewer computer for viewing by children (i.e. user downloading items) (p. 0013, 0015, 0018).
Maigret is silent regarding a method for evaluating video to ensure appropriateness for children, said method comprising the steps of:
“iii.    undecided video”;
H.    transferring rejected video to a rejected video database if said unevaluated video is determined to be rejected after said evaluation,

I.    transferring undecided video to an undecided video database if said unevaluated video is determined to be undecided after said evaluation, and
J.    repeating evaluation of said undecided video to either approve or reject said undecided video.
Agarwal teaches regarding a method for evaluating video to ensure appropriateness for children, said method comprising the steps of:
“iii.    undecided video” (i.e. undetermined) (p. 0131);
I.    transferring undecided video to an undecided video database if said unevaluated video is determined to be undecided after said evaluation (i.e. content rating database) (p. 0131), and
J.    repeating evaluation of said undecided video to either approve or reject said undecided video (i.e. continues to be passed to end users for feedback) (p. 0131).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided undetermined video ratings as taught by Agarwal to the system of Maigret to allow for further review of questionable content (p. 0131).
Alterman teaches a method for evaluating video to ensure appropriateness for children, said method comprising the steps of:
H.    transferring rejected video to a rejected video database if said unevaluated video is determined to be rejected after said evaluation (i.e. rejected videos have limited availability, interpreted as still being stored) (p. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided rejected videos storage as taught by Alterman to the system of Maigret to allow for limited availability of preliminary rejection content (p. 0025).

Claim 3, Maigret teaches the method as in Claim 1, further comprising the step of utilizing a supervisor to monitor said human being to ensure said human being is focused on said evaluation of said unevaluated video (i.e. humans used for further review) (p. 0222).

Claim 4, Maigret is not entirely clear in teaching the method as in Claim 1, wherein said repeating evaluation of said undecided video is conducted by a supervisor or a secondary review team.
Agarwal teaches the method as in Claim 1, wherein said repeating evaluation of said undecided video is conducted by a supervisor or a secondary review team (i.e. end users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided undetermined video ratings as taught by Agarwal to the system of Maigret to allow for further review of questionable content (p. 0131).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maigret et al. (US 2008/0109306) in view of Agarwal et al. (US 2005/0251399), and further in view of Alterman (US 2006/0045473), and further in view of Jung et al. (US 2015/0161672), and further in view of SIann et al. (US 2009/0189981).

Claim 2, Maigret is not entirely clear in teaching the method as in Claim 1, wherein said video evaluation computer is a plurality of video evaluation computers, each video evaluation computer being monitored by a human being, wherein said plurality of video evaluation computers and said plurality of human beings are located in an office space with a supervisor, wherein each human being is monitored by said supervisor to verify that each human being is focusing on the video presented to the human being on said video evaluation computer.
Jung teaches the method as in Claim 1, wherein said video evaluation computer is a plurality of video evaluation computers, each video evaluation computer being monitored by a human being (i.e. human evaluators each have their own computer) (p. 0077-0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided multiple evaluators as taught by Jung to the system of Maigret to allow for crowdsourcing review (p. 0077).
Siann teaches the specific feature of “wherein said plurality of video evaluation computers and said plurality of human beings are located in an office space with a supervisor (i.e. monitoring station), wherein each human being is monitored by said supervisor to verify that each human being is focusing on the video presented to the human being on said video evaluation computer” (i.e. it is inherent that monitoring station employees will have a supervisor) (p. 0271).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided human evalauators as taught by Siann to the system of Maigret to allow for video to be monitored (p. 0271).

Claim 5 is analyzed and interpreted as a combination of claim 1-2.

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.

Claim 1, Applicant argues that the cited references combine to show the claimed limitations of Applicant’s invention and submits that the claims should be allowed as currently amended. 
In response to Applicant’s argument, the present claims filed as of 7/27/2021 do not contain any amendments and no argument was presented against the cited art over 35 USC 101, or 35 USC 103.  Therefore, the Examiner is issuing a First Action Final Rejection with the same cited art and arguments presented in the Final Rejection dated 7/27/2021.

Conclusion
Claims 1-5 are rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        7/28/2021